PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1-20 are considered allowable since when reading the claims in light of the specifi- 

cation, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 

1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combi- 

nation disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1  “… predicting probable activity con-

sequences, the computer-implemented method comprising: collecting, by a computer, infor-

mation from a plurality of data sources to identify various activities; detecting, by the compu-

ter, patterns of how any identified activity is linked with a corresponding event based on ana-

lyzing the collected information; indexing, by the computer, the patterns with data having a 

detected relationship to a particular event; extracting, by the computer, activity context  infor-

mation associated with a set of one or more identified activities corresponding to the particu-

lar event from the collected information; generating, by the computer, a cognitive model of 

how the set of one or more identified activities corresponding to the particular event are relat-

ed to a set of activity consequences; predicting, by the computer, one or more probable active-

ty consequences with degree of severity corresponding to the activity context information bas-


perform a set of one or more action steps to reduce impact of the probable activity consequen-

ces on one or more different aspects of the activity context information associated with the set 

of identified activities.73 SAS 100016US Attorney Docket No.: 094926-1044641”

4.	The limitations recited in independent claim 8  “… predicting probable activity conse-

quences, the computer system comprising: a bus system; a storage device connected to the bus 

system, wherein the storage device stores program instructions; and a processor connected to 

the bus system, wherein the processor executes the program instructions to: Docket No. END820161340US01Page 21 of 26 collect information 

from a plurality of data sources to identify various activities; detect patterns of how any  identi-

fied activity is linked with a corresponding event based on analyzing the collected information; 

index the patterns with data having a detected relationship to a particular event; extract activity 

context information associated with a set of one or more identified activities corresponding to 

the particular event from the collected information; generate a cognitive model of how the set 

of one or more identified activities corresponding to the particular event are related to a set of 

activity consequences; predict one or more probable activity consequences with degree of seve-

rity corresponding to the activity context information based on the generated cognitive model; 

and generate a recommendation to perform a set of one or more action steps to reduce impact 

of the probable activity consequences on one or more different aspects of the activity context 

information associated with the set of identified activities.73 SAS 100016US Attorney Docket No.: 094926-1044641”

5.	The limitations recited in independent claim 14 “… predicting probable activity conse-

quences, the computer program product comprising a computer readable storage medium hav-

ing program instructions embodied therewith, the program instructions executable by a compu-


mation from a plurality of data sources to identify various activities; detecting, by the computer,  

patterns of how any identified activity is linked with a corresponding event based on analyzing 

the collected information; indexing, by the computer, the patterns with data having a detected 

relationship to a particular event; extracting, by the computer, activity context information asso-

ciated with a set of one or more identified activities corresponding to the particular event from 

the collected information; Docket No. END820161340US01Page 23 of 26 generating, by the computer, a cognitive model of how the set of one 

or more identified activities corresponding to the particular event are related to a set of activity  

consequences; predicting, by the computer, one or more probable activity consequences with de-

gree of severity corresponding to the activity context information based on the generated  cogni-

tive model; and generating, by the computer, a recommendation to perform a set of one or more 

action steps to reduce impact of the probable activity consequences on one or more different as-

pects of the activity context information associated with the set of identified activities.73 SAS 100016US Attorney Docket No.: 094926-1044641”
                                                                   6.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., the de-

pendent claims are allowed as they depend upon an allowable independent claim.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of 

the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission 

should be clearly labeled “Comments regarding Statement of Reasons for Allowance.”


                                  Correspondence Information

8.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov. If you need to send an Official facsimile transmission, please 

send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervi-

sor (SPE), Lo Ann J., may be reached at (571) 272-9767. Hand-delivered responses should be deliver-

ed to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexan-

dria, VA 22313), located on the first floor of the south side of the Randolph Building. Finally, infor-

mation regarding the status of an application may be obtained from the Patent Application Information 

Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

you have any questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.
                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Tuesday, February 9, 2021
              MBH
                                                                                 /MICHAEL B HOLMES/                                                                           Primary Examiner, Art Unit 2126